DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 13, 17, 22, 24 have been cancelled. Claims 1,7-8, 14-15, and 20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 02/16/2022, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1-5, 712, 14-16, 18-21, 23 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-5, 7-12, 14-16, 18-21, 23 filed 02/16/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
decoding first index information for determining a merge candidate of the first prediction unit and second index information for determining a merge candidate of the second prediction unit from a bitstream, wherein when a value of the second index information is equal to or greater than a value of the first index information, the value of the second index information is obtained by adding 1 to the value of the first index information.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Kang (US 20210352280 A1) teaches an image decoding method comprise determining a prediction mode of a current block and performing prediction with respect to the current block on the basis of the determined prediction mode..

Hsu (US 20180199054 A1) teaches a video coder implementing multi-hypotheses motion prediction selects a first motion predictor and a second motion predictor from a list of candidate motion predictors for the block of pixels. The video coder encodes or decodes a motion prediction code word that identifies the first and second motion predictors. The video coder computes a combined prediction for motion compensation based on first and second sets of pixels that are obtained using the selected first and second motion predictors, respectively. The video coder encodes or decodes the block of pixels by using the combined prediction for motion compensation..



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486